TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 23, 2015



                                     NO. 03-14-00511-CV


                                  Mary Blanchard, Appellant

                                                  v.

   Grace McNeill, in her Capacity as Successor Trustee and Beneficiary of the Dixie Lee
      Hudlow Living Trust; Harold McNeill as Beneficiary of the Dixie Lee Hudlow
           Living Trust; and The Dixie Lee Hudlow Living Trust, Appellees




         APPEAL FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
  DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE PURYEAR


This is an appeal from the order signed by the probate court on July 28, 2014. Having reviewed

the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to this

appeal, both in this Court and the court below.